Citation Nr: 0733780	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 







INTRODUCTION

The veteran had active service from June 1979 until June 
1983.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In addition, the Board notes that the veteran submitted a 
claim for depression in January 2004.  That claim was also 
denied by the RO in the September 2004 rating decision.  
However, the veteran did not appeal that denial, and thus, 
the claim for depression is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103D.  Following a review of 
the claims file, the Board finds that further development is 
required under the VCAA regarding the veteran's claim for 
entitlement to service connection.

The veteran asserts that service connection is warranted for 
hepatitis C.  The veteran's DD Form 214 reveals that he had a 
military occupational specialty of Field Medical Service 
Technician.  Therefore, exposure to risk factors of hepatitis 
C is conceded, as such is consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

VA medical records demonstrate that the veteran was diagnosed 
with hepatitis C in January 2004.  While the record contains 
medical evidence of the veteran's diagnosis of hepatitis C, 
and the veteran's DD Form 214 confirms military service 
consistent with exposure to risk factors of hepatitis C, the 
record does not contain a clinical opinion based on a review 
of the record as a whole, as to whether or not the claimant's 
condition is etiologically related to his active military 
service. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to an examiner for review.  The examiner 
must be advised that VA has conceded that 
the veteran was engaged in an occupation 
with exposure to risk factors of 
hepatitis C, but requires clinical review 
to determine whether such exposure 
resulted in the veteran's diagnosis of 
hepatitis C.  The examiner must be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's current diagnosis of 
hepatitis C is due to his exposure to 
risk factors during service.  The 
examiner should take into account the 
veteran's exposure to risk factors both 
during and after service.  The complete 
rationale for any opinion expressed 
should be provided.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



